826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff,v.Charles BECKHAM, et al., Defendants,Nancy Allevato, et al., Non-Party Appellants,The County of Oakland, et al., Non-Party Appellees.
No. 87-1083.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1987.

Before DAVID A. NELSON and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the argument of the parties, and upon due consideration thereof,


2
The court finding that no prejudicial error intervened in its proceedings,


3
It is ORDERED that the appeal be, and it hereby is, dismissed.